DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (Pub. No.: US 2017/0085600 A1; hereinafter Carter) in view of Tapia et al (Pub. No. US 2013/0100228 A1; hereinafter Tapia) 
               Consider claims 1, 6, 7, and 12, Carter clearly shows and discloses a server, a terminal (paragraph 0092 and fig. 7A-7B and fig. 8A-8C; Carter shows the method 700 and 800 can be done by a server, user’s terminals, or a combination), and a video call mediation method between a plurality of terminals through a server (paragraph 0052) comprising: establishing one video call session between the plurality of terminals (paragraphs: 0030 and 0051); receiving videos obtained from each of the plurality of terminals  (paragraphs: 0123 and fig. 9); analyzing characteristics of the video call session  (paragraphs: 0039, 0124-0126  and fig. 5B, label 512;  and fig. 9); and in response to the analysis result, determining respective qualities of videos to be transmitted to each of the plurality of terminals  (paragraphs: 0125-0126; and fig. 7A-7B, fig. 8A-8C, and fig. 9); wherein the plurality of terminals includes one host terminal and at least one Carter does not specifically disclose analyzing characteristics of each of the plurality of terminals.
                In the same field of endeavor, Tapia clearly specifically disclose analyzing characteristics of each of the plurality of terminals (paragraphs: 0043, 0046, 0054; and claims 8, and 17; and fig. 3,label 304-306, and fig. 5, labels:502, 508, and 514).
                Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Tapia into teaching of Carter for the purpose of determining the link quality capability determination is based at least on measurements through the entire communications chain, including user, client device, operating system (abstract).        
               
               Consider claims 2 and 8, Carter and Tapia clearly show the video call mediation method, and the server, wherein, in determining respective qualities of videos, the quality of the video corresponding to the guest terminal other than the host terminal is determined (Tapia: paragraphs: 0043, 0046, 0054).
               Consider claims 3 and 9, Carter and Tapia clearly show the video call mediation method, and the server, wherein the characteristics of a particular terminal includes at least one of: a connection duration of the particular terminal to the video call session, and a popularity corresponding to a user of the particular terminal (Carter: paragraphs: 0039 – 0040; Tapia: paragraphs: 0043, 0046, 0054, and abstract).
                
              
                Consider claims 4 and 10, Carter and Tapia clearly show the video call mediation method, and the server, wherein, in determining respective qualities of videos, when a bandwidth of the network in which the video call session is provided is less than a value corresponding to a number of terminals connected to the video call session, the quality of the Carter: paragraphs: 0039 – 0040; Tapia: paragraphs: 0043, 0046, 0054, and abstract).      
                  Consider claims 5 and 11, Carter and Tapia clearly show the video call mediation method, and the server, further comprising transmitting a video to each terminal in response to the determined quality, wherein, in determining respective qualities of videos, the quality is determined independently for the video obtained from each of the plurality of terminals ( Carter: fig. 9).      
               Consider claim 13, Carter and Tapia clearly show the terminal, wherein the terminal further comprises a display device, and wherein the video received from each of the at least one counterpart terminal is displayed in an area corresponding to each counterpart terminal through the display device (Tapia: paragraphs: 0043, 0046, 0054, and abstract; and fig. 3- fig. 5).                 
             
Consider claim 14, Carter and Tapia clearly show the video call mediation method, wherein the guest terminal includes a first guest terminal and a second guest terminal, 4 Appln. No.: 17/189,450wherein the quality is determined for each video to be transmitted for each video obtained from the first and second guest terminals in determining respective qualities of videos, and wherein the video obtained from the host terminal and the videos obtained from the first and second guest terminals are transmitted to the host terminal and the first and second guest terminals in response to the determined respective qualities of videos in transmitting a video (Carter: fig. 9; and Tapia: paragraphs: 0043, 0046, 0054, and abstract; and fig. 3- fig. 5).  
Consider claim 15, Carter and Tapia clearly show the video call mediation method, wherein a plurality of videos having different qualities are received from each of the plurality of terminals in receiving videos (Carter: fig. 9; Tapia: paragraphs: 0043, 0046, 0054, and abstract; and fig. 3- fig. 5).  

Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on September 21, 2021. Applicant amended claims 1, 3, 4, 6, 7, 9, 10, and 12. Claims 1-15 are now pending in the present application.
Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.         

Conclusion                                              
            

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656